Exhibit 10.26.2 RESOLUTION OF THE ESOP COMMITTEE OF THE APPLETON PAPERS RETIREMENT SAVINGS AND EMPLOYEE STOCK OWNERSHIP PLAN Amendment No. 2 to the Appleton Papers Retirement Savings and Employee Stock Ownership Plan WHEREAS, pursuant to Section 9.1 of the Appleton Papers Retirement Savings and Employee Stock Ownership Plan (the “Plan”), Appleton Papers Inc. (the “Company”) may amend the Plan in whole or in part, at any time or from time to time; and WHEREAS, the Board of Directors of the Company has delegated to the ESOP Committee the authority to make non-material amendments to the Plan; and WHEREAS, the ESOP Committee has determined that it would beneficial to the Company and the Plan’s Participants to adopt an automatic contribution arrangement for the Plan: and WHEREAS, the ESOP Committee has determined that an amendment to the Plan adopting an automatic contribution arrangement would be a non-material amendment within the scope of the ESOP Committee’s delegation of authority from the Board of Directors; NOW, THEREFORE, it is: RESOLVED, that the Plan is hereby amended as set forth on the attached Amendment No. 2 to the Appleton Papers Retirement Savings and Employee Stock Ownership Plan. IN WITNESS WHEREOF, the undersigned, being all of the members of the ESOP Committee, to evidence their consent to taking the foregoing actions by written consent in lieu of a meeting, have caused the above-referenced amendment to be adopted with effect from the date specified therein. Committee Member Date /s/ Mark R. Richards September 16, 2011 Mark R. Richards /s/ Thomas J. Ferree September 14, 2011 Thomas J. Ferree /s/ Kerry S. Arent September 14, 2011 Kerry S. Arent /s/ Kent Willetts
